Title: To James Madison from William Willis, 11 August 1812
From: Willis, William
To: Madison, James


Respected Sir
Westminster Vermont August 11th 1812
I have had considerable oppertunities since the declaration of the present war, of finding the sentiments of the people respecting that measure; both on the Atlantic, and in the interior. And if some fortunate event dous [sic] not present itself soon to reconcile the Citizens of these States to the war, the ensuing elections will be much affected, And I fear that if many disastrous circumstances occur, that the Minds of the people will too generally not only become exasperated against the advisers of the resort to war, but become disaffected to the Union, which must be one of the most alarming circumstances, that can present itself to those, who have looked on the Union as the rock of our safety.
You perhaps Sir know enough of the formation of my mind, to know, that I have never been so much an Idolater of any of our administrations, as not to think I saw errors in them. Even in that of Washington I saw somthing that I could not approve of and in all I have seen somthing to approve. I am not one of those who see in every error a corruption of the heart. Surrounded as you Sir, and all our Presidents have been, by men, some of whom no doubt have been influenced by private & personal interests, or influenced themselves by others who had private or personal interests to promote. Placed in this situation it would require supernatural powers and faculties to avoid error in all transactions.
I have been a particular observer of events since my arrival from Europe, and with regret I must say that there has at all times been but little of that Patriotism realizd which has been promisd. This state appear’d to wish for war more than either of the other no[r]thern states. It appear’d by some public resolutions that the inhabitants only wished for an oppertunity to invade Canady, that permission was all they wanted. But now permiss[i]on is given them I do not suppose that two thousand in the whole state and perhaps not one thousand can be found ready to realize the encour[a]gement they had given. How can the expected result of a measure be realizd when those who call the loudest for it thus deceive their administrators of Government? They and not the administration are responsible for the disasters, should any serious ones attend the War.
The change of political sentiment has been more conspicuous on the atlantic than in the interior, which will continue to be the case untill the tax bills are presented to the people of the interior. There seems to have been but little change yet in the Local situation where I now am. But I am inform’d that there is more in the west part of the state. The friends of the present Administration in this quarter are however very Sanguine that they shall succeed in the choice of their Candidate for the Federal Legislature. And it is my opinion also that they will succeed especially if nothing disastrous should occur to change the political Sentiment. They have I believe fix’d upon Wm R Bradley Esqr. who is a very popular man with the Democratic party.
Altho party feelings run high in this quarter, and warm express⟨ions⟩ appear in News papers Yet their does not appear to be any danger that the public peace will be invaded. And if An invasion by the Enemy should take place party distinctions would be forgotten, and all would unite to repel it. Altho there is such a reluctance discovered to turn out to invade Canady.
I shall leave this place in a few days for New Hampshire & Boston and shall as a friend of my Country use all my inf[l]uence to discourage any disaffection to the Union, and safety, of the United States whether I approve or disapprove of the acts of Administration. And whether those acts have a temporary effect to check the activity and prosperity of myself & fellow Citizens or not; I shall not be dispos’d to accuse the Authors, of being actuated by improper motives. I am Sir very Respectfully Your Hble Servt
Willm Willis
